Citation Nr: 0613018	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99- 16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

This matter was previously before the Board in January 2004.  
On that occasion, a remand was ordered to accomplish 
additional development with regard to the sinusitis claim.  

The Board acknowledges that the veteran sought a hearing 
before a Veteran's Law Judge sitting at the RO.  Such a 
hearing was conducted on June 25, 2003.  The presiding 
Veterans Law Judge at the hearing is no longer employed by 
the Board.  The veteran was notified in a letter dated in 
March 2006 that he was entitled to another hearing, but was 
also notified that if he did not respond to the letter within 
30 days the Board would assume he did not want an additional 
hearing.  No response to the March 2006 letter has been 
received to date.


FINDINGS OF FACT

1.  The competent evidence of record shows that the veteran 
was in sound condition upon entry into active service.  

2. The competent evidence fails to demonstrate that the 
veteran's currently diagnosed chronic allergic rhinitis 
and/or left maxilla sinusitis are causally related to active 
service.




CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of February 2001 and January 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The notice provided did not inform the veteran as to the 
rating criteria for sinusitis, nor was the veteran informed 
as to the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's service 
connection claim, no effective date or disability rating will 
be assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The case was thereafter readjudicated.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  The claims file does not contain any treatment 
records prior to the veteran's active service.  Because a 
June 1961 examination provided in association with the 
veteran's reserve service indicates a history of hay fever, 
it must be determined whether any pre-service treatment 
records may exist.  Here, the notation on the June 1961 
examination indicated that the veteran had never been 
hospitalized for any sinus or allergy condition.  Moreover, 
in the veteran's June 2003 hearing before the Board, the 
veteran indicated that his sinus problems began while 
stationed at Fort Belvoir, during his active duty from 1962 
to 1963.  Based on the above, it does not appear that there 
would be any treatment records relating to a sinus condition 
prior to active duty.  

Further regarding the June 2003 hearing, the veteran at that 
time indicated that he was treated for sinus problems 
following discharge from active duty at Kennedy Hospital in 
1968.  Such facility was apparently located in Meadville, 
Mississippi.  While no documents from that hospital are of 
record, it is noted that a Board remand in January 2004 
directed the veteran to provide additional information so 
that such a search for such records could be conducted.  This 
was conveyed to the veteran in a January 2004 letter.  
Despite such instructions, the veteran has not furnished 
additional information regarding the potentially outstanding 
private records.  In this regard, the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.

Finally, the veteran stated at his June 2003 hearing that he 
had sought treatment from a Dr. O., in Polk County 
Mississippi in 1968.  However, the veteran remarked that he 
was unable to provide the information necessary to obtain 
these records.  Based on the foregoing, the Board finds that 
adequate efforts were undertaken by the RO in developing the 
veteran's claim.  As such, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness

In determining entitlement to service connection, a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111.  This 
presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  For 
a preexisting injury or disease to have been aggravated by 
active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

The veteran is claiming entitlement to service connection for 
sinusitis.  As the evidence of record indicates some sinus 
problems prior to service, the Board must initially determine 
whether the presumption of soundness remains in operation 
here.

Again, a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects noted at the 
time of examination for entry into service.  See 38 U.S.C.A. 
§ 1111.  Here, a report of medical examination upon entry to 
active duty in August 1961 was negative for any sinus 
disability.  As such, the presumption of soundness applies.  
Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption.  In this 
regard, the Board acknowledges the veteran's subjective 
complaints of hay fever and sinusitis on his report of 
medical history dated in August 1961.  Moreover, a June 1961 
medical examination taken at the veteran's ROTC training camp 
prior to active duty also indicated a history of hay fever, 
usually occurring in the fall.  It was noted that such 
condition had never required hospitalization and it is 
unclear whether medical attention was ever sought.  Indeed, 
at the veteran's June 2003 hearing, he stated that his first 
consistent sinus troubles arose during active duty at Fort 
Belvoir.  

Based on the foregoing, the evidence fails to reveal, by 
clear and unmistakable evidence, that a chronic sinus 
disability preexisted service.  As such, the presumption of 
soundness remains intact.  Therefore, the appropriate inquiry 
is whether sinusitis was incurred in, rather than aggravated 
by, active service.

In analyzing a claim of service connection, the first 
consideration is whether a current disability exists.  In the 
present case, the veteran was diagnosed at a VA examination 
dated in February 2004 with allergic rhinitis and chronic 
left maxilla sinusitis.  Therefore, the first element of a 
service connection claim has been satisfied.  However, the 
evidence of record does not show any etiological opinion 
linking chronic sinusitis and/or allergic rhinitis to active 
duty.

The evidence of record does demonstrate that the veteran was 
treated for sinusitis while in service.  Specifically, the 
veteran sought treatment in 1962 for acute sinusitis.  In 
addition, the veteran noted a history of hay fever and 
sinusitis on his separation examination dated in January 
1963.  However, the evidence indicates that such treatment 
was for an acute condition rather than a chronic disability.  
Indeed, the veteran's separation examination in January 1963 
was normal, as was a May 1964 medical examination for 
promotion purposes.  In fact, the post-service evidence of 
record fails to reflect treatment for a sinus disability 
until the late 1990s, over three decades after discharge.  
Again, while the veteran did report sinus-related private 
treatment and hospitalization in the late 1960s he has not 
responded to VA requests for identifying information with 
which to obtain such records.  As a result, there is no 
documented treatment until the 1990s.  Specifically, records 
from 1997 to 1999 from his private physician P.M.M., M.D. do 
show complaints of sinus problems as early as March 1998.   
However, this was nearly 35 years after service and 
approximately 30 years after the veteran's claimed treatment 
from Dr. O. in Polk County, Mississippi in 1968.

Based on the above, there is no demonstrated continuity of a 
sinus disability from which to conclude that chronic 
sinusitis was incurred in active service.  In so finding, the 
Board does acknowledge an August 2001 medical opinion written 
by J.B.O., M.D., which attributes the veteran's sinusitis to 
his military service.  However, to the Board is not persuaded 
by that opinion.  Dr. J. B. O. did not indicate that he 
conducted a review of the veteran's claims file.  Given this, 
and given that his conclusion is inconsistent with the 
medical history of record, the opinion is not found to be 
probative.  Moreover, Dr. J. B. O.'s opinion is refuted by a 
VA examiner's opinion offered in February 2004.  The VA 
examiner stated the veteran's sinusitis is mostly related to 
allergies and that these allergies would occur whether the 
veteran was in service or not.  The VA examiner concluded 
that it is not likely the veteran's sinusitis is secondary to 
his military service.  Because such opinion was rendered 
following a thorough review of the veteran's claims file, and 
an objective examination of the veteran, it is found to be 
more probative than Dr. J. B. O's August 2001 opinion.

In conclusion, the competent evidence fails to show that the 
veteran's current sinusitis is causally related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for sinusitis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


